1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                       ***

6
      UNITED STATES OF AMERICA,
7
                            Plaintiff,
8                                                          2:13-cr-00439-KJD-VCF
      vs.                                                  ORDER
9     SEAN FINN,
10                          Defendant.

11

12           Before the court is Defendant Sean Finn’s Motion to Dismiss for Selective Prosecution (ECF No.
13   503).
14           Accordingly,
15           IT IS HEREBY ORDERED that an evidentiary hearing on Defendant Sean Finn’s Motion to
16   Dismiss for Selective Prosecution (ECF No. 503) is scheduled for 11:00 AM, December 2, 2019, in
17   Courtroom 3D.
18           The U.S. Marshal is directed to transport Sean Finn to and from the hearing.
19

20           DATED this 6th day of November, 2019.
                                                                 _________________________
21
                                                                 CAM FERENBACH
22
                                                                 UNITED STATES MAGISTRATE JUDGE

23

24

25
